PER CURIAM:
Tito Lemont Knox appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2241 (2000) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Knox v. United States, No. 9:07-cv-01792-HMH, 2008 WL 2168866 (D.S.C. May 20, 2008). We deny Knox’s motion for a formal briefing schedule and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *255and argument would not aid the decisional process.

AFFIRMED.